DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Responsive to communication filed on 9 June 2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 17/342,153, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 1, 8, and 15 require: 
vendor attributes [that] include a notification regarding operations conducted by the vendor; ... the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; ... the completed template to identify verification data originating from a third-party entity ...; calculating ... a vendor risk rating ... based on: the verification data; and the key terms in the notification.

These portions of the instant Specification are not disclosed in the prior-filed application.  Accordingly, they do not have support under 35 U.S.C. 112(a).
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the above identified matter not disclosed in the prior-filed application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 15 recite: “vendor attributes [that] include a notification regarding operations conducted by the vendor; ... the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; ... the completed template to identify verification data originating from a third-party entity ...; calculating ... a vendor risk rating ... based on: the verification data; and the key terms in the notification,” which has no support in the prior-filed application (US 17/670,341).  Accordingly, these claim requirements constitute new matter and are rejected under 35 U.S.C. 112(a). 
The claim requirements that constitute new matter should be removed or applicant is required to delete the benefit claim or change the relationship to continuation-in-part.
Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, or 15; therefore, they are rejected for the same reason.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 requires “vendor attributes [that] include a notification regarding operations conducted by the vendor; ... the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; ... the completed template to identify verification data originating from a third-party entity ...; calculating ... a vendor risk rating ... based on: the verification data; and the key terms in the notification”.  The Specification’s disclosure of these claimed features is limited to the disclosure within the originally presented claims.  There are no figures or further disclosure that would enable a person having ordinary skill in the art to use and practice the claimed invention without undue experimentation.  Claims 2-20 depend on these claim requirement or recite similar requirements; accordingly, they are rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (MPEP 2106.04 II. A. 1): Independent claims 1, 8, and 15 recite(s) “scanning, by the computing hardware, webpages associated with the vendor to identify vendor attributes, wherein the vendor attributes include a notification regarding operations conducted by the vendor; analyzing, by the computing hardware, the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; analyzing, by the computing hardware, content of the at least one of the question/answer pairings in the completed template to identify verification data originating from a third-party entity and verifying that the vendor has implemented, with respect to one or more vendor systems, one or more procedures required by the third-party entity; calculating, by the computing hardware, a vendor risk rating for the vendor based on: the verification data; the key terms in the notification; and the question/answer pairings from the template”.  These limitations recite an abstract idea because the scanning, analyzing, analyzing, and calculating, under its broadest reasonable interpretation, covers performances of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by computing hardware” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “by computing hardware” language, scanning, analyzing, analyzing, and calculating in the context of this claim encompasses a human administrator determining viewing a webpage, observing key terms in a display window, reading a questionnaire, and calculating a vendor risk rating using pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Step 2A Prong 2 (MPEP 2106.04 II. A. 2): This judicial exception is not integrated into a practical application.  In particular, the claim additionally recites “taking, by the computing hardware, an automated action based on the calculated vendor risk rating”.  
These additional elements do not integrate the abstract idea into a practical application because it amounts to insignificant extra-solution activity of mere data gathering or transmitting (See MPEP 2106.04(d) and 2106.05(g)).  Accordingly, the recited abstract idea is not integrated into a practical application.  For example, obtaining information about transactions using the internet to verify credit card transactions was found to be mere data gathering which amounted to insignificant extra-solution activity (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
Here, the taking, by the computing hardware, an automated action based on the calculated vendor risk rating may merely comprise transmitting a notification, which corresponds to the obtaining data and updating activity logs in CyberSource and Ultramercial.  Therefore, the claims do not recite additional limitations that amount to significantly more than an abstract idea.
Step 2B (MPEP 2106.05):  The claims additionally recite “receiving, by computing hardware, a completed template from a vendor, the completed template including question/answer pairings regarding a particular product or service provided by the vendor”. 
This additional element does not amount to significantly more than the judicial exception because it amounts to mere extra solution activity of data gathering (See MPEP 2106.05(g)).  For example, obtaining information about transactions using the internet to verify credit card transactions was found to be mere data gathering which amounted to insignificant extra-solution activity (CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).  Further, consulting and updating an activity log was found to be insignificant extra-solution activity (Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754).
Here, the receiving, by computing hardware, a completed template from a vendor, the completed template including question/answer pairings regarding a particular product or service provided by the vendor corresponds to the obtaining data and updating activity logs in CyberSource and Ultramercial.  Therefore, the claims do not recite additional limitations that amount to significantly more than an abstract idea.
Accordingly, since the independent claims recite an abstract idea (Step 2A Prong 1), do not integrate the recited abstract idea into a practical application (Step 2A Prong 2), and do not recite additional elements that amount to significantly more than an abstract idea (Step 2B), the claims are directed toward a judicial exception (non-statutory subject matter).  Therefore, the independent claims are rejected under 35 USC 101. 
Regarding claim 2, it is directed the vendor attributes comprise at least one of a certification held by the vendor or an award earned by the vendor; however, this limitation does not apply the scanning, analyzing, analyzing, and calculating into a practical application.  Further, it does not amount to significantly more than an abstract idea because it merely refines the vendor attributes.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 3, it does not apply the abstract idea into a practical application or amount to significantly more because it merely limits the automated action to transmitting information, which as described above, amounts to insignificant post solution activity.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 4, it is directed toward repeating the previous steps of gathering a completed template and calculating a vendor risk rating, which amounts to insignificant extra solution activity of data gathering and mental performance of performing a calculating.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 5, it is directed toward collecting data regarding employees and performing a calculation based on the data, which corresponds to insignificant extra-solution activity of data gathering and mental calculations.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 6, it is directed toward the particular product or service provided by the vendor includes at least one of a component or a raw material, which merely defines the product or service and does not comprise a step of integrated any of the abstract ideas into a practical application or amounting to significantly more than an abstract idea.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Regarding claim 7, it is directed toward monitoring webpages and updating a vendor risk rate, which corresponds to the above identified extra-solution activity of data gathering and mental process of performing calculations.  Accordingly, it is rejected as being directed to an abstract idea without significantly more.
Claim(s) 8-20 correspond(s) to claim(s) 1-7, and differ(s) primarily in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19-30 of U.S. Patent No. 10,853,501. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,853,501 contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
U.S. Patent No. 10,853,501
1. A method comprising: receiving, by computing hardware, a completed template from a vendor, the completed template including question/answer pairings regarding a particular product or service provided by the vendor; scanning, by the computing hardware, webpages associated with the vendor to identify vendor attributes, wherein the vendor attributes include a notification regarding operations conducted by the vendor; analyzing, by the computing hardware, the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; analyzing, by the computing hardware, content of the at least one of the question/answer pairings in the completed template to identify verification data originating from a third-party entity and verifying that the vendor has implemented, with respect to one or more vendor systems, one or more procedures required by the third-party entity; calculating, by the computing hardware, a vendor risk rating for the vendor based on: the verification data; the key terms in the notification; and the question/answer pairings from the template; and taking, by the computing hardware, an automated action based on the calculated vendor risk rating.
19. A computer-implemented data processing method for performing a risk assessment for a vendor used as part of a processing activity, the method comprising: receiving, by one or more computer processors, a completed privacy template from a vendor, the completed privacy template comprising a plurality of question/answer pairings regarding a particular product or service provided by the vendor; scanning, by one or more computer processors, one or more webpages associated with the vendor to identify one or more vendor attributes, wherein the one or more vendor attributes comprise a privacy policy associated with the one or more webpages; analyzing, by one or more computer processors, the privacy policy to identify one or more key terms in the privacy policy related to the particular product or service that is the subject of at least one question within the privacy template; analyzing, by one or more computer processors, content of the at least one of the plurality of question/answer pairings in the completed privacy template to identify one or more security certifications that the vendor holds, wherein each of the one or more security certifications is associated with a respective certifying authority; and wherein each of the one or more security certifications indicates that the vendor is in compliance with security certification requirements of the respective certifying authority; calculating, by one or more computer processors, a vendor risk rating for the vendor based at least in part on: (a) the one or more security certifications; (b) the one or more key terms in the privacy policy; and (c) the one or more question/answer pairings from the privacy template; and taking, by one or more computer processors, one or more automated actions based on the calculated vendor risk rating.


Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 8-18 of U.S. Patent No. 10,853,501. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,509,894 contains substantially all the limitations of the instant claims and is a species of the broader genus in the instant claims.  See comparison of representative independent claims below.
Instant Application
U.S. Patent No. 10,509,894
1. A method comprising: receiving, by computing hardware, a completed template from a vendor, the completed template including question/answer pairings regarding a particular product or service provided by the vendor; scanning, by the computing hardware, webpages associated with the vendor to identify vendor attributes, wherein the vendor attributes include a notification regarding operations conducted by the vendor; analyzing, by the computing hardware, the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template; analyzing, by the computing hardware, content of the at least one of the question/answer pairings in the completed template to identify verification data originating from a third-party entity and verifying that the vendor has implemented, with respect to one or more vendor systems, one or more procedures required by the third-party entity; calculating, by the computing hardware, a vendor risk rating for the vendor based on: the verification data; the key terms in the notification; and the question/answer pairings from the template; and taking, by the computing hardware, an automated action based on the calculated vendor risk rating.
8. A computer-implemented data-processing method for performing a risk assessment for a vendor used as part of a processing activity, the method comprising: receiving, by one or more computer processors, a completed privacy template from a vendor, the completed privacy template comprising a plurality of question/answer pairings regarding a particular product or service provided by the vendor; automatically coordinating, by the one or more computer processors, an audit for the completed privacy template; scanning, by the one or more computer processors, one or more webpages associated with the vendor; identifying, by the one or more computer processors, one or more vendor attributes associated with the vendor based on the scanned one or more webpages, wherein the one or more vendor attributes comprise a privacy policy associated with the one or more webpages; analyzing the privacy policy to identify one or more key terms in the privacy policy related to the particular product or service in the audited privacy template; calculating a vendor risk rating for the vendor based at least in part on the one or more vendor attributes, the one or more key terms, the privacy policy, and the audited privacy template; and taking, by the one or more computer processors, one or more automated actions based on the vendor risk rating.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brannon et al. (US 2020/0257782).

Regarding claim 1, Brannon et al. teaches: A method comprising: 
receiving, by computing hardware, a completed template from a vendor, the completed template including question/answer pairings regarding a particular product or service provided by the vendor (¶ 18, “receiving privacy risk assessment questionnaire responses from the particular vendor”); 
scanning, by the computing hardware, webpages associated with the vendor to identify vendor attributes (¶ 189, “scan one or more webpages associated with a particular vendor (e.g., provider of particular software, particular entity, etc.) in order to identify one or more vendor attributes”), wherein the vendor attributes include a notification regarding operations conducted by the vendor (¶ 11, “determining, by one or more processors based on the vendor associated with the particular incident, a notification obligation for the vendor associated with the particular incident”); 
analyzing, by the computing hardware, the notification to identify key terms in the notification related to the particular product or service that is a subject of at least one question within the template (¶ 565, “the system may be configured to analyze (e.g., using natural language processing) one or more such documents to identify key terms”); 
analyzing, by the computing hardware, content of the at least one of the question/answer pairings in the completed template to identify verification data originating from a third-party entity and verifying that the vendor has implemented (¶¶ 421-422, “The system then scans the website for cookies, and/or other tracking mechanisms, such as fingerprinting technologies and/or 3rd party SDKs. [0422] The system may then optionally ask the user to complete a series of one or more follow-up questions for each of these items found during the scan of the website”), with respect to one or more vendor systems, one or more procedures required by the third-party entity (¶ 358, “A third-party privacy and/or security policy compliance assessor, on a schedule, may (e.g., periodically) complete the assessment of the vendor”); 
calculating, by the computing hardware, a vendor risk rating for the vendor based on: 
the verification data (¶ 15, “calculating, by one or more processors based at least in part on the vendor information associated with the particular vendor”); 
the key terms in the notification (¶ 15, “calculating, by one or more processors based at least in part on the vendor information associated with the particular vendor, the vendor assessment information associated with the particular vendor, and the publicly available privacy-related information associated with the particular vendor”); and 
the question/answer pairings from the template (¶ 18, “calculating the vendor risk score for the particular vendor comprises calculating the vendor risk score for the particular vendor further based, at least in part, on the privacy risk assessment questionnaire responses”); and 
taking, by the computing hardware, an automated action based on the calculated vendor risk rating (¶ 10, “taking one or more automated actions based on the vendor risk rating.”).
Brannon et al. do not expressly disclose calculating a vendor risk rating based on key terms in a notification; however, Brannon et al. disclose retrieving key terms from documents that define a relationship between an entity and its vendors (¶¶ 564-565).  Further, Brannon et al. disclose determining whether a notification obligation exists based on a contract with one or more entities (¶ 551).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to scan the notification for key terms, since it’s a document associated with an entity and its vendors.

Regarding claim 2, Brannon et al. teaches: the vendor attributes comprise at least one of a certification held by the vendor or an award earned by the vendor (abstract, “the systems may automatically obtain and use any suitable information to assess such risk levels including, for example: (1) any security and/or privacy certifications held by the vendor”).

Regarding claim 3, Brannon et al. teaches: the automated action comprises providing the vendor risk rating to a current or potential customer of the vendor for use in assessing a risk of engaging the particular product or service provided by the vendor (¶ 57, “communicating the updated vendor privacy risk rating for the particular vendor to at least one user.”).

Regarding claim 4, Brannon et al. teaches: requesting, by the computing hardware, an updated version of the completed template from the vendor in response to determining that the particular product or service has been revised (¶ 23, “requesting updated information corresponding to any of the one or more pieces of vendor information associated with the particular vendor”); 
receiving, by the computing hardware, the updated version of the completed template, the updated version comprising at least one revised question/answer paring (¶ 52, “retrieving, by one or more computer processors from the vendor information database, updated vendor information associated with the particular vendor”); and 
calculating, by the computing hardware, the vendor risk rating for the vendor based on the updated version of the completed template and the at least one revised question/answer paring (¶ 52, “calculating, by one or more computer processors, based at least in part on the updated vendor information associated with the particular vendor, an updated risk score for the particular vendor”).

Regarding claim 5, Brannon et al. teaches: determining at least one of employee titles, employee roles, or available job posts for the vendor from one or more third party social networking sites; and calculating the vendor risk rating based on the employee titles, employee roles, or available job posts for the vendor (¶ 194, “The system may, for example, use social networking and other data to identify one or more employee titles of the vendor, one or more job roles for one or more employees of the vendor, one or more job postings for the vendor, etc.”).

Regarding claim 6, Brannon et al. teaches: the particular product or service provided by the vendor includes at least one of a component or a raw material (¶ 220, “Vendors may supply a component or raw material to the organization, or an outside contractor responsible for the marketing or legal work of the organization”).

Regarding claim 7, Brannon et al. teaches: monitoring the webpages for changes to the vendor attributes (¶ 201, “the system may be configured to monitor the one or more websites (e.g., one or more webpages) to identify one or more changes to the one or more vendor attributes”); in response to identifying changes to the vendor attributes, modifying, by the computing hardware, the vendor risk rating based on the changes (¶ 201, “The system may be configured to analyze the change in privacy policy to determine whether to modify the calculated risk rating for the vendor (e.g., based on the change).”).

Claim(s) 8-11 correspond(s) to claim(s) 1, 2, and 7, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Regarding claim 12, Brannon et al. teaches: the vendor attributes comprise at least one of a key partner of the vendor or a sub processor for the particular product or service provided by the vendor (¶ 189, “one or more key partners or potential sub processors of one or more services associated with the vendo”).

Claim(s) 13-20 correspond(s) to claim(s) 1-6 and 12, and differ(s) only in statutory category. Therefore, it/they is/are rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199